DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (US 20050116774) in view of Matsuda et al. (US 20050218983).
As to claim 1, Fanous et al.’s figure 14 shows a signal processor comprising plurality of differential amplifiers (1404, 1408, 1410, 1412).  Figure 14 fails to show the detail of each of the differential amplifiers.  However,  Matsuda et al.’s figure 3 shows a precise high speed differential amplifier (¶0058).  Therefore, it would have been obvious to one having ordinary skill in the art to use Matsuda et al.’s amplifier for each of Fanous et al.’s differential amplifiers for the purpose of increasing the operation speed.  Therefore, the modified Fanous et al.’s figure 14 shows that the signal processor comprising: a signal current path (between 1404 and 1410 or between 1410 and Tunner); a transconductor (1404 and Matsuda et al.’s 1-3 in the modified Fanous et al.’s 1410) comprising: an input operable to receive an input voltage of the signal processor; and an output operable to output a current based on the input voltage; a processing stage (Matsuda et al.’s 4-11 in the modified 1410) coupled to the output of the transconductor to receive and process the current outputted by the transconductor; a current replicator (Matsuda et al.’s 1-3 in the modified 1408) operable to generate a replica current proportional to the current outputted by the transconductor; a comparator (Matsuda et al.’s 4-10 in the modified 1408) operable to compare an output of the current replicator with a reference (Matsuda et al.’s 10 and/or 11 in the modified 1408); and a current limiter (1406 or elements in the amplifier that gain is adjusted) operable to limit the current outputted by the transconductor based on the comparison of the output of the current replicator with the reference (it is inherent that output current is based on the gain of the amplifier, i.e., see Fanous et al.’s figures 9-11.  Furthermore, controlling the tail current of operational amplifier to set its gain is well known in the art, see Fanous’s figure 11.  It would have been obvious to one having ordinary skill in the art to control/limit the tail current in Matsuda et al.’s current source 3 for the purpose of setting more precise gain.  Therefore, the tail current source 3 is considered as the claimed current limiter). 
As to claim 2, the modified Fanous et al.’s figure 14 shows that the current replicator and/or the current limiter are connected to the transconductor at an intermediate node that is separate from the signal current path. 
As to claim 3, the modified Fanous et al.’s figure 14 shows that the current limiter has a variable impedance for limiting the current outputted by the transconductor (gain is proportional to impedance). 
As to claim 4, the modified Fanous et al.’s figure 14 shows that the current limiter is operable to adjust a conversion gain of the transconductor by varying the impedance of said variable impedance. 
As to claim 5, the modified Fanous et al.’s figure 14 shows that an output of the comparator is coupled to the current limiter, and wherein the current limiter is operable to adjust its impedance based on the output of the comparator. 
As to claim 6, the modified Fanous et al.’s figure 14 shows comprising a controller (1406) operable to: determine whether to limit the current outputted by the transconductor based on the comparison of the output of the current replicator with the reference; and control the current limiter to limit said current. 
As to claim 9, the modified Fanous et al.’s figure 14 shows that the or each reference comprises a reference current for direct comparison with a respective said replica current or further replica current. 
As to claim 10, the modified Fanous et al.’s figure 14 shows that the or each current replicator is operable to output a voltage proportional to the replica current generated by that current replicator, and the or each reference is a reference voltage.
As to claim 11, the modified Fanous et al.’s figure 14 shows that the or each reference is representative of a threshold current to be outputted by the transconductor. 
As to claim 12, Fanous et al.’s figure 17 shows that current tail of differential amplifier 1702 comprises a filter (capacitor). Therefore, it would have been obvious to one having ordinary skill in the art to add a filter circuit to Matsuda et al.’s current tail 3 for the purpose of reducing noise.  Furthermore, digital controlled current source is well known in the art.  It would have been obvious to one having ordinary skill in the art to use digital controlled current source for Matsuda et al.’s current source 3 for the purpose of providing more precise selected current.  Therefore modified circuit also comprising an analogue to digital converter (ADC) that provide digital control signal to the current source based on the output of the comparator.
As to claim 13, the it is seen as an obvious design preference to select Delta Sigma analogue to digital converter for the ADC in order to achieve optimum performance. 
Claims 14-18 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 7, 8, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842